Citation Nr: 0627722	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition by the Department of Veterans 
Affairs as the surviving spouse of a deceased veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The appellant claims that she is the legal widow of a 
deceased veteran who allegedly served on active duty from 
June 1963 to April 1965.  None of this information has been 
verified.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 administrative decision 
by the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2005, the Board issued a decision denying 
recognition of the appellant as the spouse of a deceased 
veteran.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2006, the Court granted a joint motion of the parties, 
vacated the Board's decision and remanded the case to the 
Board for action consistent with the joint motion.  


REMAND

The claims folder does not show that the appellant's deceased 
husband alleged active military service has been verified.  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2005).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Accordingly, further development is in order to verify any 
periods of military service completed by the appellant's 
deceased husband.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The record does not show that the RO has complied with the 
notice requirements of the VCAA.  In particular, the record 
does not show that the appellant has been notified of the 
information and evidence necessary to substantiate her claim 
and what portion of the evidence is to be provided by her and 
what portion of the evidence VA would obtain.  Also, the 
evidence does not reflect that the appellant was requested to 
provide any evidence in her possession that pertains to her 
claim.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or AMC must undertake all 
indicated development to verify the 
alleged military service of the 
appellant's deceased husband, to include 
verification of all periods of active 
duty, active duty for training, and 
inactive duty for training, from the 
National Personnel Records Center in St. 
Louis, Missouri, or through other official 
channels, as necessary.  All records or 
information obtained must be associated 
with the claims file.  The search effort 
should be documented in the claims file 
and if any such effort produces negative 
results, documentation to that effect must 
be placed in the claims file.

2.  The RO or the AMC should send the 
appellant a letter that complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), to include 
notice that she should submit any 
pertinent evidence in her possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

3.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If the 
RO or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
appellant, it should so inform her and her 
representative and request them to provide 
the outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
appellant and her representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


